 Case 18-33931-KLP          Doc 28     Filed 11/28/18 Entered 11/28/18 15:12:05            Desc
                                            Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA


In re:                                                                         § Case No. 00-18-33931
         Shrika Detrice Tarrer                                                 §
                                                                               §
                        Debtor(s)                                              §

         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

Suzanne E. Wade, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 08/01/2018.

         2) The plan was confirmed on NA.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on NA.

         4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.

         5) The case was dismissed on 11/28/2018.

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order:              NA.

         9) Total value of assets exempted:              NA.

         10) Amount of unsecured claims discharged without full payment:               $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
    Case 18-33931-KLP        Doc 28    Filed 11/28/18 Entered 11/28/18 15:12:05                     Desc
                                            Page 2 of 4




   Receipts:
         Total paid by or on behalf of the debtor       $         0.00
         Less amount refunded to debtor                 $         0.00
   NET RECEIPTS:                                                                           $             0.00



   Expenses of Administration:

          Attorney's Fees Paid Through the Plan                          $              0.00
          Court Costs                                                    $              0.00
          Trustee Expenses & Compensation                                $              0.00
          Other                                                          $              0.00

   TOTAL EXPENSES OF ADMINISTRATION:                                               $           0.00

   Attorney fees paid and disclosed by debtor:          $         0.00



   Scheduled Creditors:

                                                                Claim         Claim       Claim       Prin.     Int.
                Creditor Name                          Class    Sched.       Asserted    Allowed       Pd.      Pd.
SPRINT NEXTEL                                       Unsecured      NA          510.53      510.53     0.00      0.00
FIRST INVESTORS FINANCIAL SERVICES CORP.            Other          NA        20485.17    15450.00     0.00      0.00
FIRST INVESTORS FINANCIAL SERVICES CORP.            Unsecured      NA        20485.17     5035.17     0.00      0.00
WESTLAKE FINANCIAL SERVICES                         Unsecured      NA         9831.05     9831.05     0.00      0.00
DEPARTMENT OF EDUCATION                             Unsecured      NA        18714.63    18714.63     0.00      0.00
WILLIAMSON & BROWN, LLC                             Unsecured      NA          400.00      400.00     0.00      0.00
COUNTY OF HENRICO                                   Priority       NA          352.18       25.00     0.00      0.00
COUNTY OF HENRICO                                   Secured        NA          352.18      327.18     0.00      0.00
COUNTY OF HENRICO                                   Unsecured      NA          329.69      329.69     0.00      0.00




   UST Form 101-13-FR-S (09/01/2009)
Case 18-33931-KLP       Doc 28      Filed 11/28/18 Entered 11/28/18 15:12:05              Desc
                                         Page 3 of 4




Summary of Disbursements to Creditors:

                                          Claim          Principal          Interest
                                          Allowed        Paid               Paid
Secured Payments:
      Mortgage Ongoing                    $       0.00   $           0.00   $          0.00
      Mortgage Arrearage                  $       0.00   $           0.00   $          0.00
      Debt Secured by Vehicle             $       0.00   $           0.00   $          0.00
      All Other Secured                   $     327.18   $           0.00   $          0.00
TOTAL SECURED:                            $     327.18   $           0.00   $          0.00

Priority Unsecured Payments:
       Domestic Support Arrearage         $       0.00   $           0.00   $          0.00
       Domestic Support Ongoing           $       0.00   $           0.00   $          0.00
       All Other Priority                 $      25.00   $           0.00   $          0.00
TOTAL PRIORITY:                           $      25.00   $           0.00   $          0.00

GENERAL UNSECURED PAYMENTS: $ 34,821.07 $                            0.00 $            0.00




Disbursements:

      Expenses of Administration          $         0.00
      Disbursements to Creditors          $         0.00

TOTAL DISBURSEMENTS:                                                        $           0.00




UST Form 101-13-FR-S (09/01/2009)
Case 18-33931-KLP         Doc 28     Filed 11/28/18 Entered 11/28/18 15:12:05           Desc
                                          Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate
has been fully administered, the foregoing summary is true and complete, and all administrative matters
for which the trustee is responsible have been completed. The trustee requests a final decree be entered
that discharges the trustee and grants such other relief as may be just and proper.




Date: 11/28/2018                     By: /s/Suzanne E. Wade
                                       Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
